251 F.2d 389
102 U.S.App.D.C. 148
Caspar W. GREGORY, III, Appellant,v.UNITED STATES of America, Appellee.
No. 13997.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 9, 1958.Decided Jan. 16, 1958.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, Judge.
Appellant filed a brief pro se, and his case was treated as submitted thereon.
Mr. E. Tillman Stirling, asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Mr. Nathan J. Paulson, asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from denial of a motion under 28 U.S.C. 2255 to set aside the conviction and sentence that we sustained in Gregory v. United States, 97 U.S.App.D.C. 305, 231 F.2d 258, certiorari denied, 352 U.S. 850, 77 S.Ct. 69, 1 L.Ed.2d 61.  We find no error.


2
Affirmed.